
	
		I
		112th CONGRESS
		1st Session
		H. R. 3383
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Gonzalez (for
			 himself, Ms. Norton, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require railroad carriers to prepare and maintain a
		  plan for notifying local emergency responders before transporting hazardous
		  materials through their jurisdictions.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Transportation of Hazardous
			 Materials Act of 2011.
		2.Notification
			 requirementEvery railroad
			 carrier engaged in the transportation of hazardous materials shall transmit to
			 the Secretary of Transportation, and annually update, a plan for providing at
			 least 48 hours notification to local emergency responders before transporting
			 hazardous materials through their jurisdictions within 48 hours of a request
			 for such information from those local emergency responders. This plan may
			 include notification by means of county or State government agencies.
		3.DemonstrationThe Secretary of Transportation shall
			 establish a requirement that railroad carriers periodically demonstrate to the
			 Secretary that the procedures set forth in the plan transmitted under section 2
			 are adequate to provide appropriate notice to those local emergency responders
			 if they request this information as described in section 2.
		4.DefinitionsFor purposes of this Act—
			(1)the term hazardous materials
			 means materials designated under section 5103(a) of title 49, United States
			 Code; and
			(2)the term emergency responder
			 means State and local emergency preparedness personnel described in section
			 613(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5196b(a)).
			
